Citation Nr: 0409661	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for bilateral keratoconus.

2.  Entitlement to an initial disability rating in excess of 30 
percent for status post C5-C6 diskectomy and fusion with 
degenerative disc disease at C4-C5, C5-C6 and C6-C7.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to January 
2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the RO in Columbia, 
South Carolina, which granted service connection for bilateral 
keratoconus and assigned a disability rating of 10 percent, 
effective January 7, 2001.  The RO also granted service connection 
for status post C5-C6 diskectomy and fusion with degenerative disc 
disease at C4-C5, C5-C6 and C6-C7 and assigned a disability rating 
of 30 percent, effective January 7, 2001.

The issue of an increased rating for status post C5-C6 diskectomy 
and fusion with degenerative disc disease at C4-C5, C5-C6 and C6-
C7 is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made reasonable 
efforts to develop such evidence.

2.  Bilateral keratoconus is shown to result in corrected visual 
acuity of 20/50, bilaterally.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
bilateral keratoconus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2003); 38 C.F.R. § 4.84a, Diagnostic Codes 6035, 6078 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

A recent decision of United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
stands for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the Secretary 
receives a complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).   In addition, 
the Court held that VCAA included a fourth element of the 
requisite notice, requiring that VA must "also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim" (emphasis in original).  However an opinion 
of the VA General Counsel has held that this statement by the 
Court is dicta, and hence, is not binding on Board decisions.  
(VAOPGCPREC   1-2004, (February 2004)).

In this case, the rating action of January 2002 was issued after 
the RO provided the veteran with notice of VCAA.  The Board 
concludes that discussions as contained in the January 2002 rating 
decisions, in the April 2003 statement of the case, and in a VA 
letter to the veteran dated in May 2001, have provided the veteran 
with sufficient information regarding the applicable regulations.  
The veteran has submitted written arguments.  The rating 
decisions, statement of the case and supplemental statements of 
the case, provided notice to the veteran of what was revealed by 
the evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Because 
no additional evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that any 
failure on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

A rating action in January 2002 awarded the veteran service 
connection for bilateral keratoconus.  The award was based on 
service medical records showing that the condition was diagnosed 
during service.  Based on a October 2001 VA eye examination, a 10 
percent rating was assigned.  The veteran appealed this action.  

Service medical records associated with the claims folder include 
an October 2000 separation physical examination report.  
Evaluation of the eyes revealed that visual acuity was 20/50 in 
both eyes, corrected to 20/20.  It was remarked that the 
keratoconus was stable.

The veteran was afforded a VA eye examination in October 2001.  He 
gave a history of keratoconus diagnosed in service.  He reported 
that he had tried every type of contact lens available, but was 
unable to tolerate any of them.  Objectively, the veteran's 
uncorrected visual acuity at a distance was 20/60, bilaterally.  
His  uncorrected near visual acuity was 20/50, bilaterally.  With 
proper glasses prescription, his visual acuity was 20/50, 
bilaterally, for both near and far vision.  It was remarked that 
he was unable to tolerate contact lenses, despite multiple 
attempts on his part to use them.  It was suggested that he make 
another attempt to use contacts, or consider corneal 
transplantation; however, there were risks associated with that 
surgery.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

In applying the ratings for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled steps 
or distances, but reading at the next scheduled step or distance, 
is to be rated as reading at this latter step or distance. That 
is, a person who can read at 20/100 (6/30) but who cannot at 20/70 
(6/21), should be rated as seeing at 20/100 (6/30).  38 C.F.R. § 
4.83

Keratoconus is to be evaluated on impairment of corrected visual 
acuity using contact lenses.
	Note: When contact lenses are medically required for 
keratoconus, either unilateral or bilateral, the minimum rating 
will be 30 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6035 
(2003)

Where corrected vision in one eye is 20/70, and in the other eye, 
it is also 20/70, a 30 percent rating is assigned.  Where 
corrected vision in one eye is 20/70, and in the other eye, it is 
20/50, a 30 percent rating is assigned.  Where corrected vision in 
one eye is 20/50, and in the other eye, it is also 20/50, a 10 
percent rating is assigned.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2003)

At the time the veteran separated from service, his corrected 
visual acuity was 20/50, bilaterally.  On VA medical examination 
in October 2001, his corrected visual acuity was the same.  
Although the schedular criteria suggests that for keratoconus, 
visual acuity should be checked using contact lenses, the 
veteran's intolerance of any type of lens makes it impossible to 
test his vision in this manner.  However, the evidence does 
reflect that the keratoconus continues to be stable, and that 
corrected visual acuity has not changed since service.  

In the Board's opinion, the veteran's visual acuity does not meet 
the criteria for a higher rating.  The appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral keratoconus is denied.


REMAND

The Board notes that there has been a significant change in the 
law with enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to the veteran's claim for entitlement to an 
increased rating for service-connected status post C5-C6 
diskectomy and fusion with degenerative disc disease at C4-C5, C5-
C6 and C6-C7, currently evaluated as 30 percent disabling, the 
Board notes that the RO has rated this disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.  The rating schedule criteria for 
evaluating musculoskeletal system disorders of the spine were 
changed, effective September 23, 2002, and again on September 26, 
2003.  In the April 2002 supplemental statement of the case, the 
veteran was given notice of the September 23, 2002, regulation 
change.  He has not been given notice of the September 26, 2003, 
regulation change.  The RO must consider the veteran's claim under 
the new criteria of 38 C.F.R. § 4.71a, and the RO must be provided 
an opportunity to notify the veteran of the new regulation and 
consider the claim in light of the recent change. 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13, the veteran is 
entitled to have his claim evaluated under applicable criteria 
that was revised during the course of an appeal with the more 
favorable version applied.  See also 38 U.S.C.A. § 5110(g) (West 
2002) (effective date of an increased rating rendered under the 
revised regulation cannot be earlier than the effective date of 
the revision).  Due to the change in the regulation, the veteran 
should be scheduled for a current VA orthopedic examination in 
order to determine the nature and severity of his service-
connected status post C5-C6 diskectomy and fusion with 
degenerative disc disease at C4-C5, C5-C6 and C6-C7. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, this case is remanded to the RO (via the 
AMC) for the following:  

1.  The RO should send the veteran a letter explaining the VCAA, 
including the duty to assist and notification provisions contained 
therein.  In doing so, the letter should explain what, if any, 
information (medical or lay evidence) is necessary to substantiate 
the claim on appeal.  A general form letter, prepared by the RO, 
not specifically addressing benefits and entitlements at issue, is 
not acceptable.  The letter should inform the veteran of which 
portion of the information and evidence is to be provided by the 
veteran and which part, if any, VA will attempt to obtain on 
behalf of the veteran.  
 
2.  The veteran should be contacted and requested to provide the 
names, addresses and approximate dates of treatment for any health 
care providers, VA or non-VA, who have treated him for status post 
C5-C6 diskectomy and fusion with degenerative disc disease at C4-
C5, C5-C6 and C6-C7 from October 2001 to the present.  After the 
releases are signed, the RO should obtain and associate with the 
claims folder all of the veteran's treatment records.  All 
attempts to procure records should be documented in the file.  If 
the RO cannot obtain the records, a notation to that effect should 
be inserted in the file.  The veteran should be informed of failed 
attempts to procure records.

3.  The RO must advise the veteran of the changes made under 
Diagnostic Code 38 C.F.R. § 4.71a, for evaluating musculoskeletal 
system disorders of the spine, which became effective September 
26, 2003. 

4.  The veteran should be scheduled for a VA orthopedic 
examination to evaluate the nature and extent of any orthopedic 
disorders of the back.  All indicated tests, X-rays and studies 
are to be performed.  Prior to the examinations, the claims folder 
must be made available to the examiner for review of the case.  A 
notation to the effect that this record review took place should 
be included in the report of the examiner.  Prior to the 
examination, the examiner must be provided with a copy of the old 
and revised criteria of 38 C.F.R. § 4.71a.  

The report must include range of motion studies for the cervical 
spine with notations as to the degree of motion at which the 
veteran experiences pain, if any.  The examiner should identify 
and completely describe any other current symptomatology, 
including any functional loss of the cervical spine due to more or 
less movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The examiner should inquire as to whether the 
veteran experiences flare-ups.  If so, he or she should describe, 
to the extent possible, any additional functional loss or 
limitation of motion during such flare-ups.

5.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.

6.  The RO must review the claims file and ensure that there has 
been full compliance with all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003), and that all appropriate development has 
been completed (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should readjudicate the issue on appeal.  
The RO is advised that they are to make a determination based on 
the law and regulations in effect at the time of their decision, 
to include any further changes in VCAA and any other applicable 
legal precedent.  If the benefits sought on appeal remain denied, 
the veteran should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issues currently on appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



